DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20140211146) in view of Sugihara et al. (US 20110051076).
Regarding claim 1, Gupta teaches an apparatus equipped with a depth of field control function for enabling augmented reality, the apparatus being worn on a user (see fig. 3, see-through display 300, ¶1 and ¶27, provide augment reality to user), the apparatus (300) comprising,
a display unit (image source 302) configured to generate a virtual image (¶27, image light 200 output from image source 302); a depth of field control unit (partially reflective elements 335) configured to reflect the virtual image generated in the display unit (302; ¶27 the image light 220 output from the image source is reflected), to increase a depth of field of the virtual image (¶26, provide augmented reality to user), and to then enable the virtual image to reach an eye of the user (¶26, the image light 220 output from image source 302 is reflected back towards the user’s eye 125); and configured to enable the user to wear the apparatus (300) for enabling augmented reality (¶26, to provide augmented reality to the user) and a frame part (shown in figure 7).
Gupta does not specifically teach a depth of field control unit configured to have a size smaller than eye pupil of human and the frame part configured such that the display unit and the depth of field control unit are installed thereon or therein.
However, in a similar endeavor, Sugihara teaches an apparatus (see fig. 1-6), comprising a depth of field control unit (reflection unit 5) configured to have a size smaller than eye pupil of human (¶55, describes the reflection unit 5 is 4 mm or less1) and a frame part (frame 3) configured such that the display unit (image output unit 4) and the depth of field control unit (5) are installed thereon or therein.  MPEP 2144.05 I states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an apparatus of Gupta with a depth of field control unit configured to have a size smaller than eye pupil of human and a frame part configured such that the display unit and the depth of field control unit are installed thereon or therein of Sugihara for the purpose of allowing the wear to see the image from the display and reducing the blocking of the viewer’s field of vision as much as possible (¶51).
Regarding claim 2, Gupta in view of Sugihara teaches the invention as set forth above
and Sugihara further teaches the display unit (4) is embedded in the frame part (3).  The reason for combining is the same as in claim 1 above.
Regarding claim 3, Gupta in view of Sugihara teaches the invention as set forth above and Gupta further teaches the depth of field control unit (335) is metal foil (¶34, partially reflective elements 335 fabricated of a layer of thin silver layer).
Regarding claim 4, Gupta in view of Sugihara teaches the invention as set forth above and Gupta further teaches surfaces of the depth of field control unit (335) are curved surfaces (see fig. 3, the surfaces of partially reflective elements 335 are curved).
Regarding claim 5, Gupta in view of Sugihara teaches the invention as set forth above
and Sugihara further teaches the frame part (3) is a glass frame (see fig. 1, spectacles-type image display device 1).  The reason for combining is the same as in claim 1 above.
Regarding claim 6, Gupta in view of Sugihara teaches the invention as set forth above
and Gupta further teaches the frame part (frame assembly shown in fig. 7) comprises view field parts (lenses 730) configured to provide a field of view to the user and made of transparent or translucent material (title)).  
Regarding claim 7, Gupta in view of Sugihara teaches the invention as set forth above
and Sugihara further teaches the depth of field control unit (5) is installed on or in one of the view field parts (spectacle lens 6, see fig. 1).  The reason for combining is the same as in claim 1 above.
Regarding claim 9, Gupta in view of Sugihara teaches the invention as set forth above but does not specifically teach two display units and two depth of field control units for both eyes of the user.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide two display units and two depth of field control units for both eyes with a reasonable expectation of success because, in a similar field of endeavor,  Sugihara teaches that providing more display units and depth of field control unit provides more image information (¶49).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Gupta in view of Sugihara teaches the invention as set forth above and Gupta further teaches one display unit (302) and a plurality of depth of field control units (335, see fig. 3) for a single eye of the user (eye 125).
Regarding claim 11, Gupta in view of Sugihara teaches the invention as set forth above and Gupta further teaches the depth of field control unit (335) is formed in a circular or elliptical shape (see fig. 3 for element 335 is circular in plan view).
Regarding claim 12, Gupta in view of Sugihara teaches the invention as set forth above
and Sugihara further teaches the size of the depth of field control unit (5) is less than 8 mm (¶55, describes the reflection unit 5 is 4 mm or less).  MPEP 2144.05 I states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.”  The reason for combining is the same as in claim 1 above.
Regarding claim 13, Gupta in view of Sugihara teaches the invention as set forth above
and Sugihara further teaches the size of the depth of field control unit (5) is in a range from 50 to 700 µm (¶55, describes the reflection unit 5 is 4 mm or less).  MPEP 2144.05 I states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.”  The reason for combining is the same as in claim 1 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20140211146) in view of Sugihara et al. (US 20110051076) as applied to claim 7 above, and further in view of Lanier et al. (US 20160349509).
Regarding claim 8, Gupta in view of Sugihara teaches the invention as set forth above but does not specifically teach a part or all of the view field parts is formed to be opaque.
However, in a similar endeavor, Lanier teaches the apparatus (see fig. 3), wherein a part or all of the view field parts (optical members ¶41) is formed to be opaque (¶41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Gupta in view of Sugihara with a part or all of the view field parts is formed to be opaque of Lanier for the purpose of providing  an option of to switch between AR and VR (¶41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872 

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/31/22                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The current specification page 8, lines 3-5, establishes that “the size of the depth of field control unit 20 needs to be smaller than 6-8 mm, i.e., the size of the pupil of the human eye.”